United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDINGS SERVICE, NEW
ENGLAND REGION, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-20
Issued: June 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 3, 2011 appellant, through her attorney, filed a timely appeal from a
September 27, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
On appeal, counsel contends that appellant’s emotional condition is due primarily to her
everyday work activities, which are compensable. He argues that the employing establishment
erred by failing to meet its own standards regarding training and support for contracting staff.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 12, 2010 appellant, then a 44-year-old contract specialist, filed an occupational
disease claim alleging that she developed depression due to factors of her federal employment.
She alleged that she was subjected to an increased workload in a new branch and lack of support
and disregard for her position by her coworkers and supervisors.
Appellant attributed her depression to confrontations with employees and management; a
level of workload and requirements that prevented her from being successful in her position; and
disregard by her supervisor and fellow employees for her contracting advice and requests.2 She
alleged that management improperly disciplined her following an unprofessional comment
regarding contractor responsibilities at the JFK Federal Building by blowing the comment out of
proportion and insisting on a meeting even after she had apologized for the comment. Appellant
complained about office procedures, noting that protocol was not followed in many cases.3 She
alleged that, by seeking contracting advice from the Small Business Administration rather than
from her own agency personnel, her supervisor (Roman Piaskoski) showed a lack of respect for
her and agency contracting personnel. Appellant felt singled out and harassed when
management was unnecessarily copied on e-mails regarding expired contracts. Communication
was poor between employees and the service centers and management did not clearly define her
role for utility contracts.4 Appellant was frustrated that Mr. Piaskoski did not want to be a
“hands-on” supervisor. She alleged that she felt forced to provide her user name and password
to “access” on July 8, 2010 due to an urgent request.
Appellant alleged that on September 29, 2008 she was physically and verbally attacked
by Coworker Judie Muise.5 After she informed Ms. Muise that information was missing from a
spreadsheet, she allegedly stomped into appellant’s office and stated in a loud, belligerent voice
that she could not fix the spreadsheet without an explanation as to what was missing. Appellant
told her to “adjust her attitude.” Ms. Muise then allegedly pulled appellant’s left arm with force,
pulling her bracelet off in the process and stated, “Let’s go see Gabe about this.” Following the
claimed encounter, Ms. Muise reportedly threw the spreadsheet, which had been wadded into a
ball, into appellant’s office. Appellant commented, “That’s mature,” whereupon Ms. Muise
allegedly “got in her face” and with an angry look yelled, “F___ you!” She also asked, “Why
don’t you take some more prozac?” Appellant stated that she was shocked at the verbal and
physical aggression and was fearful of being hit.
2

Appellant stated that her requests were ignored and advice contradicted by those who did not have contracting
training or experience.
3

Appellant submitted copies of e-mails reflecting that reports often did not include spreadsheets with details for
each utility account. She submitted copies of e-mail correspondence from May 24 to June 15, 2010 between herself
and supervisors, which she contended showed their complete disregard for any contracting advice from wellexperienced contracting personnel. Appellant alleged that management’s lack of response to her e-mails
significantly delayed contracting actions for utilities whose contracts had already been expired for nine months.
4

Appellant submitted e-mail correspondence dated June 23 to July 2, 2010 reflecting alleged failure on the part of
management to properly communicate and implement the contracting processes needed for utility contracts.
5

Appellant submitted a September 30, 2008 statement regarding the September 29, 2008 incident between herself
and Ms. Muise.

2

Appellant submitted a July 3, 2010 report from Dr. Hilary S. Norton, Ph.D., a licensed
clinical psychologist, who diagnosed major depression. She reported that she was overwhelmed
by her workload, which increased continually and was unable to keep up with and be successful
at her job due to the inordinate amount of work. Appellant complained that her supervisor was
uninformed and dismissive and that her colleagues were unsupportive.
In a letter dated July 23, 2010, the employing establishment controverted appellant’s
claim, contending that her work situation was not any more stressful or demanding than the norm
and that she was not treated in any way that would exacerbate her existing medical condition.
The employer stated that she was considered to be a very good contracting specialist. Though
appellant was absent due to illness during substantial periods of time, she never indicated that the
absences were due to psychiatric issues until June 24, 2010.
The employing establishment stated:
“It is a fact that all [c]ontract [s]pecialist positions have a heavy workload and
work under a certain amount of stress, as do virtually all other federal positions
today. A review of [appellant’s] employment history shows that she has worked
for a number of different supervisors, in different organizations, with varying
workloads. According to [appellant’s] current supervisor, [Mr.] Piaskoski, there
have been a number of situations in which [appellant] has stated that she could not
meet certain deadlines due to the workload and that has always been accepted by
management at face value. It is understood that all employees have substantial
workload and she has never been disciplined or chastised for not meeting
assignments on time.”
The employing establishment stated that, if appellant had worked overtime, she did so
without management approval. Appellant had been provided with a flexible work schedule and
was permitted to telework essentially whenever she requested it. Her frequent absences were
never challenged.
The employing establishment contended that appellant’s reaction to her treatment by
coworkers’ and supervisors’ qualifications was self-generated, noting that she reacted very
emotionally to work disagreements of any kind. It denied her allegations that she was not
supported by management, noting that she received an above average performance rating and
very substantial cash awards, in recognition of her work and appreciation by her supervisor. The
employing establishment acknowledged that appellant did have several mutual work altercations
with a coworker in her previous organization and was reassigned the year prior to her current
organization and no longer worked in close proximity to the individual.
On September 8, 2010 Dr. Norton stated that appellant was struggling with anxiety and
depression that appeared to have been caused and/or exacerbated by the stress level at work.
On October 7, 2010 OWCP informed appellant that the information submitted was
insufficient to establish her claim and requested a detailed description of the conditions or
incidents she believed caused or contributed to her illness. It advised her to submit a medical

3

report providing a diagnosis and an opinion with an explanation as to how incidents of her
federal employment contributed to her condition.
Appellant submitted June 18, 2010 e-mail correspondence with Walter Perez of the
employing establishment regarding her involvement in the utility contract process. She
expressed her inability to handle the totality of the North region at once, due to the
overwhelming nature of the project.
In a letter dated October 15, 2010, appellant stated that she was initially diagnosed with
depression after a death in the family in 2004, more than a year after she began working at the
employing establishment. She was transferred to the Energy and Environmental Division. In
spite of assurances that appellant would be working only on utility contracts, which were very
straightforward and easy to accomplish, her workload increased significantly. Appellant noted
that she was required to work on an overwhelming number of utility contracts (259), as well as
construction and cafeteria contracts. Her stress level increased as her coworkers, upon whom she
depended for information and reports, did not have experience in contracts and her supervisor
was not a contracts specialist. Appellant contended that she would have been more successful in
the completion of her projects if her supervisor had been a contracts specialist, because he would
have been able to properly evaluate workload, understand the condition of each procurement and
help overcome obstacles.
Appellant agreed with the employing establishment’s statement that everyone’s workload
was heavy. She argued, however, that her workload was not reasonable. Appellant explained
that contracting was a very time-sensitive profession and depended on others to obtain
information at the needed time. She reiterated the importance of having a supervisor with a
specialty in contracts. Appellant acknowledged that she was never disciplined for missing
deadlines; she attributed her stress, however, to contracting requirements (Federal Acquisition
Regulations), the pressure received from missed deadlines, delayed contracts, expired contracts,
threatened shutoffs of utilities and the workload conditions that allow no opportunity whatsoever
to be successful in a highly structured contracting environment.6
By decision dated January 19, 2011, OWCP denied appellant’s claim finding that she
failed to establish a compensable employment factor. The claims examiner found that the
September 29, 2008 incident with Ms. Muise occurred as alleged. Noting that appellant had
been reassigned a year prior and was no longer in close proximity to Ms. Muise, he found that
there was no evidence that the employing establishment had erred in its handling of the
administrative matter or that the incident resulted in her disability. OWCP also found that there
was no probative evidence supporting an unreasonable workload or that she was disciplined for
failing to meet deadlines; there was no evidence of error or abuse regarding appellant’s
allegations that she was improperly disciplined; and her feelings of being treated
unprofessionally and of being offended by the supervisor’s consultation with noncontracting
agencies were self-generated. The claims examiner found that appellant had failed to factually
establish her remaining allegations, including those of harassment and discrimination.
6

Appellant provided a spreadsheet identifying 226 utilities contracts, in addition to 3 construction and 2 cafeteria
contracts, for which she was reportedly responsible.

4

On January 21, 2011 appellant, through her representative, requested a telephone hearing
and additional evidence repeating her allegations.
At a May 11, 2011 hearing, appellant testified that her supervisor was not a contracts
specialist and therefore provided her little guidance. She had problems meeting numerous
deadlines and that, although she worked 40 hours a week, she routinely fell behind in her work.
By decision dated September 27, 2011, an OWCP hearing representative affirmed the
January 19, 2011 decision. He found that the September 29, 2008 incident involving Ms. Muise
occurred as alleged but that there was no evidence that the employing establishment had erred in
its handling of the administrative matter or that the incident resulted in appellant’s disability.
The claims examiner found that the evidence was insufficient to establish that she had a heavy
workload or had trouble meeting deadlines. He also found that there was no evidence of error or
abuse regarding administrative matters.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA. The disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.7
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of FECA. Where the evidence demonstrates, however, that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.8
Assignment of work is an administrative function of the employer,9 as is an investigation by the
employing establishment.10
Where the claimant alleges compensable factors of employment, she must substantiate
such allegations with probative and reliable evidence.11 The fact that a claimant has established
compensable factors of employment does not establish entitlement to compensation. The
employee must also submit rationalized medical opinion evidence establishing that she has an
7

Lillian Cutler, 28 ECAB 125 (1976).

8

Michael Thomas Plante, 44 ECAB 510 (1993).

9

James W. Griffin, 45 ECAB 774 (1994).

10

Jimmy B. Copeland, 43 ECAB 339 (1991).

11

Joel Parker, Sr., 43 ECAB 220 (1991).

5

emotional condition that is causally related to the compensable employment factor.12 The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific compensable
employment factors identified by appellant.13
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of various
incidents and conditions at work. OWCP denied her claim on the grounds that she failed to
establish a compensable employment factor. The Board must initially review whether these
alleged incidents and conditions of employment are covered employment factors under the terms
of FECA.
Appellant attributed her emotional condition to her workload, which increased and that
she was unable to sustain due to the inordinate amount of work and time-sensitive nature of her
job. She attributed her stress to the pressure of missed deadlines, delayed contracts, expired
contracts, threatened shutoffs of utilities and the workload conditions that allowed no
opportunity for success. The evidence reflects that appellant was required to work on 259 utility
contracts, as well as construction and cafeteria contracts while working in the Energy and
Environmental Division. She submitted e-mails wherein she complained about the amount of
work required by her position and her inability to meet deadlines. The employing establishment
acknowledged that all contracts specialists had a heavy workload and worked under a certain
amount of stress. Appellant’s supervisor stated that there were a number of situations in which
appellant was unable to meet deadlines due to the workload, although she was never disciplined
or chastised for not meeting assignments on time.14
The Board has held that emotional reactions to situations in which an employee is trying
to meet her regularly assigned position requirements are compensable. In Tina D. Francis,15 the
employee claimed stress related to her regular and specially assigned supervisory duties. The
Board found that she had established compensable employment factors. Appellant has claimed
that stress related to her regular duties as a contracts specialist caused her emotional condition.
Given that these duties were part of her job requirements, as documented by evidence of record,
the Board finds that she has established a compensable employment factor in this regard.16

12

James W. Griffin, supra note 9.

13

Donna Faye Cardwell, 41 ECAB 730 (1990).

14

The Board notes that the fact that appellant was not disciplined for failing to meet her deadlines does not
obviate the fact that she was unable to successfully perform her duties.
15

See Tina D. Francis, 56 ECAB 180 (2004). See also Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984);
Joseph A. Antal, 34 ECAB 608, 612 (1983).
16

The hearing representative found appellant’s allegations of heavy workload were not compensable work factors
due to the amount of leave she had taken. The Board finds the leave records do not discount that she did, in fact,
present evidence of heavy workload as confirmed by her employer.

6

Appellant alleged that on September 29, 2008 Ms. Muise came to her office and stated in
a loud, belligerent voice that she could not fix a spreadsheet without an explanation as to what
was missing, pulled appellant’s left arm with force, pulling her bracelet off in the process and
said, “Let’s go see Gabe about this.” Ms. Muise then reportedly threw the spreadsheet into a
ball, into appellant’s office and yelled at her. She also asked, “Why don’t you take some more
prozac?” Appellant stated that she was upset at the verbal and physical aggression and became
fearful of being hit. The Board has recognized the compensability of verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
give rise to coverage under FECA.17 Appellant provided no evidence to corroborate the alleged
statements or actions. The Board finds that her emotional reaction to the coworker’s behavior
must be considered self-generated in that it resulted from her perceptions regarding her
coworker’s actions.18
Appellant alleged that management improperly disciplined her following an
unprofessional comment regarding contractor responsibilities insisting on a meeting even after
she had apologized for the comment. She complained about certain office procedures, noting
that protocol was not often followed. Appellant stated that her colleagues were generally
unsupportive and her supervisor was uninformed and dismissive. She contended that, by seeking
contracting advice from the SBA, rather than from her own agency personnel, her supervisor
showed a lack of lack of respect for her and other agency contracting personnel. Appellant
contended that communication was poor between employees and the service centers and that
management did not clearly define her role for utility contracts. She alleged that she felt forced
to provide her user name and password to “access” on July 8, 2010 due to an urgent request.
Appellant felt singled out and harassed when management personnel were unnecessarily copied
on e-mails regarding expired contracts. The Board finds that these allegations relate to
administrative or personnel matters unrelated to her regular or specially assigned work duties.
As noted, disability is not covered from reactions to actions taken in an administrative capacity
unless it is shown that the employing establishment erred or acted abusively in its administrative
capacity.19 On the other hand, the Board has held that where the evidence establishes error or
abuse on the part of the employing establishment, in what would otherwise be an administrative
matter, coverage will be afforded.20 In determining whether the employing establishment erred

17

See Mary A. Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, 42 ECAB 783 (1991).

18

See David S. Lee, 56 ECAB 602 (2005).

19

See L.S., 58 ECAB 249 (2006) (Frustration from not being allowed to work in a particular position or to hold a
particular job, such as one that would allow an employee to take off a particular day, is not something that workers’
compensation covers. Any emotional condition arising therefrom, is simply considered self-generated); Robert
Breeden, 57 ECAB 622 (2006) (an employee’s dissatisfaction with perceived poor management constitutes
frustration from not being permitted to work in a particular environment or to hold a particular position and is not
compensable); Ronald K. Jablanski, 56 ECAB 616 (2005) (An employee’s frustration from not being permitted to
work in a particular environment or to hold a particular position is not compensable. Likewise, an employee’s
dissatisfaction with perceived poor management is not compensable).
20

See C.T., Docket No. 08-2160 (issued May 7, 2009); J.C., 58 ECAB 594 (2007); Jeral R. Gray, 57 ECAB
611 (2006).

7

or acted abusively, the Board has examined whether the employing establishment acted
reasonably.21
The Board finds that appellant has submitted insufficient evidence to establish that the
employing establishment acted unreasonably regarding the above-mentioned administrative
matters. Although appellant may have disagreed with her supervisor’s mode of discipline,
requiring a meeting following an inappropriate remark does not seem unreasonable under the
circumstances. The Board recognizes that she disapproved of office procedures, perceived
failure to properly communicate with staff and to clearly define her role as a contracts specialist
and that she found it offensive when management was copied on e-mails regarding expired
contracts. Appellant’s dissatisfaction with perceived poor management, however, is not
compensable.22 She also alleged that she felt forced to provide her user name and password to
“access” on July 8, 2010 due to an urgent request. Appellant did not, however, provide evidence
establishing that the employing establishment required her to inappropriately provide secure
information. Therefore, her reactions must be considered self-generated. Appellant also failed
to establish any error or abuse in management’s handling of the September 29, 2008 incident
with Ms. Muise. Its action of reassigning her to avoid contact with Ms. Muise was reasonable
under the circumstances.
In the present case, appellant has established a compensable employment factor with
respect to the above-described regular employment duties. Therefore, OWCP must base its
decision on an analysis of the medical evidence. The case will be remanded for this purpose.23
After such further development as deemed necessary, OWCP should issue an appropriate
decision on this claim.
On appeal, counsel argues that appellant established compensable factors of employment.
For reasons stated, the Board agrees.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
sustained an emotional condition in the performance of duty. The case is remanded to OWCP to
analyze and develop the medical evidence as it deems necessary and to determine whether she
sustained an emotional condition due to the accepted employment factors.

21

See Richard J. Dube, 42 ECAB 916, 920 (1991).

22

V.W., 58 ECAB 428 (2007); Linda J. Edwards-Delgado, 55 ECAB 401 (2004) (mere disagreement with or
dislike of actions taken by a supervisor or manager will not be compensable absent evidence establishing error or
abuse).
23

See Lorraine E. Schroeder, 44 ECAB 323, 330 (1992).

8

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this decision of the Board.
Issued: June 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

